Citation Nr: 9925302	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  96-44 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of numbness of the mouth, currently evaluated 
as noncompensable.

2.  Entitlement to an effective date prior to March 29, 1996 
for the award of service connection for numbness of the 
mouth.

3.  Evaluation of a laceration scar of the right knee, 
currently evaluated as noncompensable.

4.  Entitlement to an effective date prior to March 29, 1996 
for the award of service connection for a laceration scar of 
the right knee.

5.  Evaluation of plantar warts of the left foot, currently 
evaluated as noncompensable.

6.  Entitlement to an effective date prior to March 29, 1996 
for the award of service connection for plantar warts of the 
left foot.

7.  Entitlement to an effective date prior to March 29, 1996 
for the award of service connection for claustrophobia with 
anxiety.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from August 1990 to January 
1993. 

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO), which established service connection 
for claustrophobia with anxiety and assigned a 10 percent 
evaluation; established service connection for numbness of 
the mouth, a laceration scar of the right knee, and plantar 
warts of the left foot and assigned noncompensable evaluation 
for those disabilities; and effectuated the award of service 
connection for the veteran's disabilities as of March 29, 
1996.

In October 1996, the veteran requested a hearing before a 
Member of the Board at the RO.  In November 1997, the veteran 
informed the RO that he no longer desired a hearing before a 
Member of the Board at the RO and requested a hearing before 
a RO hearing officer.  The veteran was scheduled for such 
hearing, but did not appear.  Thereafter, in September 1998, 
the veteran requested a hearing before a Member of the Board 
at the RO.  The Board REMANDED this case to the RO in January 
1999.  The veteran was scheduled for a Travel Board hearing 
before a Member of the Board at the RO in July 1999.  In a 
July 1999 statement, received 2 days prior to the scheduled 
hearing, the veteran appeared to request either a 
postponement or rescheduling of the hearing.  


REMAND

The Board observes that the case was previously REMANDED 
because the veteran, in September 1998, requested a hearing 
before a Member of the Board at the RO.  The RO scheduled the 
veteran for a Travel Board hearing in July 1999.  In a 
statement dated 2 days prior to the scheduled hearing, the 
veteran appeared to request either a postponement or a 
rescheduling of the hearing.  The RO, in an August 1999 
letter, advised the veteran to contact the Board to 
reschedule the hearing and certified the case to the Board.  

Additionally, the Board notes that the veteran's VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative, dated in March 1996, lists two 
organizations as the veteran's representative:  The American 
Legion and Louisiana Department of Veterans Affairs.  The 
Board finds that clarification of the representative pursuant 
to 38 C.F.R. § 14.631 is necessary.  

In regard to the request for a hearing, the veteran is 
provided the following regulation.  

Sec. 20.704 Rule 704.  Scheduling and 
notice of hearings conducted by the Board 
of Veterans' Appeals at Department of 
Veterans Affairs field facilities.  

(c) Requests for changes in hearing 
dates.  Requests for a change in a 
hearing date may be made at any time up 
to two weeks prior to the scheduled date 
of the hearing if good cause is shown.  
Such requests must be in writing, must 
explain why a new hearing date is 
necessary, and must be filed with the 
office of the official of the Department 
of Veterans Affairs who signed the notice 
of the original hearing date.  Examples 
of good cause include, but are not 
limited to, illness of the appellant 
and/or representative, difficulty in 
obtaining necessary records, and 
unavailability of a necessary witness. If 
good cause is shown, the hearing will be 
rescheduled for the next available 
hearing date after the appellant or his 
or her representative gives notice that 
the contingency which gave rise to the 
request for postponement has been 
removed.  If good cause is not shown, the 
appellant and his or her representative 
will be promptly notified and given an 
opportunity to appear at the hearing as 
previously scheduled.  If the appellant 
elects not to appear at the prescheduled 
date, the request for a hearing will be 
considered to have been withdrawn.  In 
such cases, however, the record will be 
submitted for review by the Member who 
would have presided over the hearing.  If 
the presiding Member determines that good 
cause has been shown, the hearing will be 
rescheduled for the next available 
hearing date after the contingency which 
gave rise to the request for postponement 
has been removed. 

(d) Failure to appear for a scheduled 
hearing. If an appellant (or when a 
hearing only for oral argument by a 
representative has been authorized, the 
representative) fails to appear for a 
scheduled hearing and a request for 
postponement has not been received and 
granted, the case will be processed as 
though the request for a hearing had been 
withdrawn.  No further request for a 
hearing will be granted in the same 
appeal unless such failure to appear was 
with good cause and the cause for the 
failure to appear arose under such 
circumstances that a timely request for 
postponement could not have been 
submitted prior to the scheduled hearing 
date.  A motion for a new hearing date 
following a failure to appear for a 
scheduled hearing must be in writing, 
must be filed within 15 days of the 
originally scheduled hearing date, and 
must explain why the appellant failed to 
appear for the hearing and why a timely 
request for a new hearing date could not 
have been submitted.  Such motions must 
be filed with: Director, Administrative 
Service (014), Board of Veterans' 
Appeals, 810 Vermont Avenue, NW., 
Washington, DC 20420.  Whether good cause 
for such failure to appear and the 
impossibility of timely requesting 
postponement have been established will 
be determined by the Member who would 
have presided over the hearing.  If good 
cause and the impossibility of timely 
requesting postponement are shown, the 
hearing will be rescheduled for the next 
available hearing date at the same 
facility after the appellant or his or 
her representative gives notice that the 
contingency which gave rise to the 
failure to appear has been removed.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  In regard to the hearing request, the 
appellant is placed on notice that he 
must comply with 38 C.F.R. § 20.704, 
which has been provided above.  

2.  The RO should contact the veteran and 
request clarification as to his current 
representative.  A new VA Form 21-22 
indicating one representative should be 
submitted and associated with the claims 
folder.

In accordance with the current appellate procedures, the case 
should be returned to the Board for completion of appellate 
review.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

